Butler, J.
The exceptions must be dismissed. The rule adopted by the commissioner for ascertaining damages from delay is, under the circumstances, the proper one. Under ordinary circumstances, it is always so. In exceptional cases, such as The Potomac, 105 U. S. 630, the rule invoked by the exceptor is applicable. Here the other is safer; and it gives the libelant less than he would take under the rule invoked against him; unless, indeed, we adopt the exceptor’s method of ascertaining profits; that is, by including the profitless passage from London, in the voyage, though the vessel was not chartered until she came to Philadelphia. This we could not do.